***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               04-MAR-2021
                                                               08:02 AM
                                                               Dkt. 21 OPA




            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                  ---o0o---


          STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                     vs.

           MAGGIE KWONG, Petitioner/Defendant-Appellant.


                             SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1DTA-17-02539)

                               MARCH 4, 2021

   RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ., AND
       CIRCUIT JUDGE AYABE, ASSIGNED BY REASON OF VACANCY

              OPINION OF THE COURT BY RECKTENWALD, C.J.

                             I.   INTRODUCTION

           This case requires us to consider when a court must

take judicial notice of a fact because it is generally known.

Defendant Maggie Kwong was convicted of Operating a Vehicle

Under the Influence of an Intoxicant (OVUII), Hawai‘i Revised
   ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




Statutes (HRS) § 291E-61(a)(1) (2014), after a bench trial in

the District Court of the First Circuit. 1

             During Kwong’s motion for judgment of acquittal, and

again during closing arguments, Kwong’s attorney asked the

district court to take judicial notice that 60 miles per hour

(mph) is equivalent to 88 feet per second as a matter that is

generally known. 2      The district court appeared to conclude that

it could not take judicial notice of the conversion between mph

and feet per second and that Kwong would have to present expert

testimony.      The court found Kwong guilty of OVUII, and the

Intermediate Court of Appeals (ICA) affirmed.

             We agree with Kwong that the court was required to

take judicial notice that 30 mph is equivalent to 44 feet per

second.     The “necessary information” requirement in Hawai‘i Rules

of Evidence (HRE) Rule 201(d) requires a party to provide enough

information for the court to determine whether judicial notice

is proper.      HRE Rule 201(d) cmt.        If a fact is generally known

or a matter of common knowledge, a party need not provide

additional information to justify judicial notice.              21B Charles

Alan Wright, Arthur R. Miller & Kenneth W. Graham, Jr., Federal


      1      The Honorable William M. Domingo presided.

      2     Kwong’s attorney also explained that from this fact, the district
court could extrapolate that 30 mph is the equivalent of 44 feet per second
because 30 mph is half of 60 mph.


                                        2
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




Practice and Procedure § 5107.1 n.35 (2d ed. 2020).               Here, all

the facts needed to infer 44 feet per second from 30 mph — 5280

feet in a mile, 60 minutes in an hour, and 60 seconds in a

minute — are common knowledge, and the math to convert mph to

feet per second is straightforward.            Thus, judicial notice of

this fact was mandatory.

              Nevertheless, since taking judicial notice would not

have affected the outcome of this case, any error was harmless.

Kwong’s other issues are without merit.             Accordingly, we affirm

Kwong’s conviction.

                                II.   BACKGROUND

              In July 2017, the State charged Kwong with OVUII in

violation of HRS § 291E-61(a)(1). 3           The case proceeded to a bench

trial in March 2018.

A.     District Court Trial

       1.     Officer Wong’s Testimony

              Honolulu Police Department Officer Josh Wong testified



       3      HRS § 291E-61(a)(1) provides:

              (a)   A person commits the offense of operating a vehicle
                    under the influence of an intoxicant if the person
                    operates or assumes actual physical control of a
                    vehicle:

                    (1)   While under the influence of alcohol in an
                          amount sufficient to impair the person’s normal
                          mental faculties or ability to care for the
                          person and guard against casualty[.]



                                         3
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




on behalf of the State.       At approximately 3:30 A.M. on June 23,

2017, Officer Wong stopped Kwong for an unsafe lane change

violation.      Officer Wong had been in the left lane traveling

eastbound on Kapiolani Boulevard about two-and-a-half car

lengths behind a pickup truck.        Kwong had been in the right

lane.   They were both traveling between 30 and 40 mph.

           When they were approximately 30 feet from the

intersection of Kapiolani Boulevard and Isenberg Street, Kwong

abruptly cut from the right lane of Kapiolani across the middle

lane and into the far-left lane, without using a turn signal.

She pulled in front of Officer Wong and behind the pickup truck,

which had been starting to make a left turn onto Isenberg

Street.   Officer Wong testified, “[I]n order to avoid a rear-end

collision[,] I slammed on my brakes.         At that point, whatever

was on my seat that wasn’t fastened, all the stuff went onto the

floorboard.”

           On cross-examination, Officer Wong affirmed the times

and distances involved:

           Q.    And this all happened in less than 30 feet, going 30
           miles an hour?

           A.     Yes.

           Q.    Do you know how many feet you travel at 30 miles per
           hour in one second?

           A.     No.

           Q.     It’s 44.
                  So you’re saying that this vehicle, in the amount of


                                      4
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




           time it took to go 30 feet, which would take -- God -- less
           than two thirds of a second, was able to go from Lane 1 to
           Lane 3?

           A.    Yeah.

           After crossing into the left lane of Kapiolani

Boulevard, Kwong turned left onto Isenberg Street.            Officer Wong

followed her and activated his lights.          Kwong pulled over

immediately.

           Officer Wong approached Kwong’s car and told her he

pulled her over for an unsafe lane change.          Kwong apologized and

told him she had changed her mind at the last minute.             While

Kwong was talking, Officer Wong noted several indicia of

intoxication: he could smell a “very strong odor of alcohol

coming from her breath”; Kwong’s eyes were “red, kind of

bloodshot, and glassy”; and her speech was slurred.

Accordingly, Officer Wong asked her to participate in

standardized field sobriety tests (SFSTs).          Kwong responded,

“Yeah, it’s okay.     I did have a couple of drinks,” and got out

of the car.     Officer Wong testified that Kwong stumbled after

getting out of her vehicle.

           Kwong did the walk-and-turn and one-leg-stand tests on

the road, which was flat and partially lit.           Officer Wong

testified that he had to “go over the instructions for each test

at least two to three times before she understood.”            During the




                                      5
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




instructional stage of the walk-and-turn test — when Kwong was

supposed to stand still with her feet aligned heel-to-toe — she

had been “unable to maintain her balance three times.”

Ultimately, Kwong did not perform the test properly, missing

heel-to-toe, stepping off the line, and raising her arms for

balance several times.        According to Officer Wong, Kwong also

did not perform the one-leg-stand test properly.            Throughout the

test, she swayed from side to side, raised her arms, and had to

put her foot down once.        After the conclusion of the SFSTs,

Officer Wong arrested Kwong for OVUII.

     2.    Motion for Judgment of Acquittal

           After Officer Wong testified, Kwong’s counsel moved

for a judgment of acquittal and the following exchange occurred:

           [COUNSEL]: In the light most favorable to the State -- and
           I’m going to have to ask the judge to take judicial notice
           of something. In -- physics never changes. If you’re
           going 60 miles per hour, you’re going 88 feet per second.
           It never changes. It’s a constant. It’s like there’s 12
           inches in a foot.

           THE COURT: Yeah.   I -- I can’t take judicial notice of
           that.

           [COUNSEL]: Why?

           THE COURT: You -- you want an expert, you bring an expert.

           [COUNSEL]: It’s not an expert. It’s like 12 inches in a foot.
           Everybody knows it. It’s like the sun comes up in the morning
           from the east.

           THE COURT: Right, right.
           Keep -- continue. Continue.

           [COUNSEL]: Okay. So if a car travels 88 feet every second
           at 60 miles per hour, at 30 feet it’s going to travel 44
           feet in one second. He’s saying that this person drove


                                      6
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




           from Lane 1 to Lane 3. He was 30 feet from the
           intersection, traveling approximately 35 miles per hour,
           even if he’s slowing down, and got in front of him before
           he reached the intersection. It’s physically impossible,
           based on his testimony, for that to happen. It could not
           happen. There would have been a crash. He could not have
           slowed down in one second and avoided that collision.
           That’s not what happened, because it’s physically
           impossible to happen. It can’t happen. It could not have
           happened as he testified.

           THE COURT: Okay.   What else?

           The district court denied Kwong’s motion for

acquittal:

           THE COURT: Okay.

           All right. In review of -- of the one witness that we had,
           getting to your point as far as whether or not -- the
           testimony of Officer Wong was that he was driving along,
           going on Kapiolani, and there was a truck in front of him
           about to make a left turn into Isenberg, noticed the
           defendant’s car to the far right, and his testimony was
           that she cut in front of him. He had to brake in order to
           avoid a collision. Physics aside at this point, I don’t
           have any expert as far as what’s going -- but that’s his
           testimony. And it’s also corroborated by the fact that
           when he explained to her why he pulled her over, Defendant
           in her own statement said, I’m sorry; I’ve decided too
           late, I believe, you know, to make a decision. So that is
           consistent with his statement that she cut in front of him,
           and he had to avoid the collision and step on his brakes.
           He also testified that all of the -- whatever things he had
           on the front seat, because he had to brake suddenly, were
           taken off the seat and, I guess, pushed to the front of his
           car.

           . . . .

           So based on that, in the light most favorable, I’ll deny
           your motion for judgment of acquittal.

     3.    Kwong’s Testimony

           Kwong testified that on June 23, 2017, she had been

driving a friend home.        Her friend had been giving her

directions and told her to turn at the last minute, and Kwong



                                      7
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




admitted cutting across two lanes on Kapiolani to make the turn.

However, Kwong disputed Officer Wong’s testimony that the lane

change had been so abrupt he had to slam on his brakes.

            Kwong also controverted Officer Wong’s testimony that

she had stumbled exiting her car.         She testified that she was

wearing high-heeled boots and that her heel caught on the edge

of the door briefly when she got out, but that she did not

“stumble.”    Kwong contended that her high heels also made it

difficult to perform the SFSTs.        However, Kwong took the boots

off for the one-leg-stand test.

            On cross-examination, Kwong testified that her friend

worked at a bar and Kwong had spent approximately four-and-a-

half hours at the bar waiting for her friend to get off work.

She drank while at the bar — she had one beer with pizza and

“sipped” on three shots of whiskey over the course of the night.

       4.   Closing Arguments and Verdict

            In his closing, Kwong’s counsel incorporated the

argument he had made in support of Kwong’s motion for judgment

of acquittal.    He contended, “[I]t’s still the Defense’s

position that the officer’s testimony is not credible, because

it’s physically impossible to have occurred what he testified

to.”

            The district court found Kwong guilty: “[B]ased on the



                                      8
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




testimony of Officer Wong, looking at the -- the driving itself,

and her performance on the field sobriety test, the Court finds

that Ms. Kwong -- or the State has proven beyond a reasonable

doubt that Ms. Kwong was impaired by alcohol.”           The district

court made no findings regarding the distances or speeds to

which Officer Wong had testified, and it did not address Kwong’s

prior request for judicial notice.

     5.    The ICA’s Summary Disposition Order

           On appeal, Kwong argued the district court erred in

refusing to take judicial notice of the fact that 30 mph is the

same as 44 feet per second.       Kwong contended, “Had the court

taken judicial notice as requested that 30 mph is 44 [feet] per

second, it would have been evident to the court that the

officer’s testimony was not credible.”

           She also asked the ICA to take judicial notice of an

aerial map depicting the intersection of Kapiolani Boulevard and

Isenberg Street.     Kwong did not provide a source for the image.

On the map, Kwong marked the locations of Kwong’s car, Officer

Wong’s car, and the pickup truck that was turning left and the

widths of the middle-left and left lanes.

           The ICA affirmed Kwong’s conviction.          First, the ICA

observed that “it does not appear the District Court ultimately

rejected Kwong’s judicial notice request,” noting that although



                                      9
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




the district court initially declined to take judicial notice,

the court “appeared agreeable when defense counsel explained why

judicial notice would be appropriate[.]”

           Second, the ICA held that the district court was not

required to take judicial notice that 30 mph is the equivalent

of 44 feet per second under HRE Rules 201(b) and (d).             The

district court had the discretion to take judicial notice of

such a fact because “it is ‘capable of accurate and ready

determination by resort to sources whose accuracy cannot

reasonably be questioned,’ and the mathematical computation

leading to that result is indisputable.”          However, according to

the ICA, a trial court “is required to take judicial notice of

an adjudicative fact only ‘if requested by a party and supplied

with the necessary information.’”         Thus, citing Drake v.

Holstead, 757 S.W.2d 909, 911 (Tex. App. 1988), the ICA

concluded that Kwong “should have supplied the District Court

with some means to verify the figures for which she sought

judicial notice.”

           Third, the ICA concluded that even if the district

court had erred in refusing to take judicial notice that 30 mph

is 44 feet per second, the error was harmless beyond a

reasonable doubt.     Kwong cross-examined Officer Wong about the

fact that 30 mph is 44 feet per second and referenced that



                                     10
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




number in her arguments.

              In a footnote, the ICA refused to take judicial notice

of the map in Kwong’s opening brief because “Kwong did not

supply this court with the ‘necessary information’ to verify the

annotated map’s accuracy, including the source of the map.”

Further, the ICA held there were no equitable grounds for taking

judicial notice of a map that was not introduced below or part

of the record on appeal.

              Finally, the ICA observed that “the crux of Kwong’s

argument on appeal is to question the District Court’s

credibility determinations.”          Credibility determinations are for

the trial judge, not the appellate court.             Because “[t]he

District Court clearly found Officer Wong credible at least as

to the testimony the court expressly relied upon,” the ICA

concluded, “[o]n this record, we will not disturb the District

Court’s implicit finding that Officer Wong was credible.”

                          III.    STANDARDS OF REVIEW

A.     Judicial Notice

              “When application of a particular evidentiary rule can

yield only one correct result, the proper standard for appellate

review is the right/wrong standard.”            State v. West, 95 Hawai‘i

22, 25, 18 P.3d 884, 887 (2001) (quoting State v. Staley, 91

Hawai‘i 275, 281, 982 P.2d 904, 910 (1999)) (applying right/wrong


                                        11
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




standard to question of mandatory judicial notice).

B.     Credibility of Witnesses

              It is for the trial judge as fact-finder to assess the
              credibility of witnesses and to resolve all questions of
              fact; the judge may accept or reject any witness’s
              testimony in whole or in part. Lono v. State, 63 Haw. 470,
              473, 629 P.2d 630, 633 (1981). As the trier of fact, the
              judge may draw all reasonable and legitimate inferences and
              deductions from the evidence, and the findings of the trial
              court will not be disturbed unless clearly erroneous. Id.
              at 473–74, 629 P.2d at 633. An appellate court will not
              pass upon the trial judge’s decisions with respect to the
              credibility of witnesses and the weight of the evidence,
              because this is the province of the trial judge.

State v. Eastman, 81 Hawai‘i 131, 139, 913 P.2d 57, 65 (1996).

                                IV.   DISCUSSION

              In her application for writ of certiorari, Kwong

argues that the district court erred by failing to take judicial

notice of (1) the fact that 30 mph equals 44 feet per second and

(2) an aerial photograph of the intersection in question.

Additionally, she contends that the ICA erred in declining to

review Officer Wong’s testimony when his testimony “contradicted

the laws of physics[.]”

              As explained below, the district court was required to

take judicial notice that 30 mph equals 44 feet per second, but

Kwong’s other issues are without merit.

A.     Judicial Notice

              HRE Rule 201 governs judicial notice of adjudicative




                                        12
   ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




facts 4 and provides in relevant part:

             (b)   Kinds of facts. A judicially noticed fact must be
                   one not subject to reasonable dispute in that it is
                   either (1) generally known within the territorial
                   jurisdiction of the trial court, or (2) capable of
                   accurate and ready determination by resort to sources
                   whose accuracy cannot reasonably be questioned.

             (c)   When discretionary. A court may take judicial
                   notice, whether requested or not.

             (d)   When mandatory. A court shall take judicial notice
                   if requested by a party and supplied with the
                   necessary information.

             The purpose of the judicial notice doctrine is

twofold.     First, it promotes efficiency by eliminating “the

necessity of taking the time of the court and jury to make

formal proof of a fact which cannot be disputed[.]”              State v.

Moses, 102 Hawai‘i 449, 454, 77 P.3d 940, 945 (2003) (quoting In

re Estate of Herbert, 90 Hawai‘i at 466, 979 P.2d at 62).

Second, it promotes the legitimacy of the courts by ensuring

that decisions are not “contrary to what is accepted as

indisputable fact[.]”        21B Charles Alan Wright, Arthur R. Miller

& Kenneth W. Graham, Jr., Federal Practice and Procedure § 5102

(2d ed. 2020) (quoting Edmund M. Morgan, Judicial Notice, 57

Harv. L. Rev. 269, 273 (1944)).          For that reason,

“[c]ourts . . . may not shut their minds to truths that all


      4     An “adjudicative fact” is “the kind of fact[] that [is]
ordinarily decided by the trier of fact; for example, who did what to whom,
when, where, how, and why.” In re Estate of Herbert, 90 Hawai‘i 443, 466, 979
P.2d 39, 62 (1999) (quoting State v. Kwak, 80 Hawai‘i 297, 306, 909 P.2d 1112,
1121 (1995)).


                                       13
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




others can see and understand, and are not at liberty to

entirely disregard facts of general knowledge.           Hence, the rule

governing judicial notice is mandatory when it applies[.]”               29

Am. Jur. 2d Evidence § 37 (2021) (footnotes omitted) (citing,

inter alia, United States v. Butler, 297 U.S. 1, 61 (1936)).

     1.    The ICA Erred in Concluding that Trial Courts Are Not
           Required to Take Judicial Notice of Equivalent
           Measurements Unless Provided with the Mathematical
           Equation for Conversion

           A fact may be judicially noticed if it is either “(1)

generally known within the territorial jurisdiction of the trial

court, or (2) capable of accurate and ready determination by

resort to sources whose accuracy cannot reasonably be

questioned.”    HRE Rule 201(b); see also Uyeda v. Schermer, 144

Hawai‘i 163, 172, 439 P.3d 115, 124 (2019) (“[A] fact is a proper

subject for judicial notice if it is common knowledge or easily

verifiable.” (quoting Almeida v. Correa, 51 Haw. 594, 605, 465
P.2d 564, 572 (1970))).      The ICA correctly observed that the

conversion of mph to feet per second is proper for judicial

notice because it is indisputable:

           [T]he fact that 30 mph is the equivalent of 44 feet per
           second is proper for judicial notice under [HRE] Rule
           201(b) (2016), in that it is “capable of accurate and ready
           determination by resort to sources whose accuracy cannot
           reasonably be questioned,” and the mathematical computation
           leading to that result is indisputable.




                                     14
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




           Nevertheless, the ICA held that judicial notice was

not mandated because Kwong did not provide the court with the

“necessary information” as required by HRE Rule 201(d): “To the

extent the conversion of 30 mph to feet per second requires

mathematical calculations, Kwong should have supplied the

District Court with some means to verify the figures for which

she sought judicial notice.”       We disagree.

           This court has previously only addressed the question

of mandatory judicial notice under HRE Rule 201(d) with respect

to court records.     In State v. Akana, 68 Haw. 164, 165–66, 706
P.2d 1300, 1302 (1985), we held the trial court was required to

judicially notice court records upon request because the files

were in the court’s possession and could not be questioned.

Noting that HRE Rule 201(d) requires a party to provide the

necessary information, we found that requirement satisfied

because the court had ready access to its own records, although

they had not been provided by the parties. Id.   We reaffirmed

this interpretation of HRE Rule 201(d) in a footnote in Oahu

Publications, Inc. v. Abercrombie, 134 Hawai‘i 16, 20 n.3, 332
P.3d 159, 163 n.3 (2014), where we observed that the ICA was

required to take judicial notice of records upon request because

the ICA had access to the records through the Judiciary

Information Management System.



                                     15
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




           Although we have never addressed the question of

mandatory judicial notice with respect to other facts, Akana and

Oahu Publications demonstrate that the “necessary information”

requirement in HRE Rule 201(d) is not intended to be a

formalistic hurdle — if the court has ready access to the

information that is to be judicially noticed, then it has the

necessary information to make notice mandatory.           In other words,

the “necessary information” requirement of HRE Rule 201(d) means

that a party must provide enough information for a court to

determine whether judicial notice is proper under HRE Rule

201(b).

           Thus, to satisfy the mandates of HRE Rule 201(d), a

party must (1) request the court take judicial notice, and (2)

provide enough information to establish that the fact is either

generally known or capable of accurate and ready determination.

HRE Rule 201 cmt. (“Should the court fail to take discretionary

judicial notice of an adjudicative fact, . . . such notice is

mandated upon request of a party, provided the party supplies

the court with data consistent with the requirement of

subsection (b).”); 31A C.J.S. Evidence § 17 (2021) (party

requesting notice must provide the court with “sufficient source

material to allow the court to determine whether taking judicial

notice is warranted”).



                                     16
   ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




             Here, Kwong argued that it is generally known that 60

mph is the equivalent of 88 feet per second, just as twelve

inches is equivalent to one foot.           Kwong’s attorney then

explained that from that fact, the district court could

extrapolate that 30 mph is the equivalent of 44 feet per second,

since 30 mph is half of 60 mph.

             To satisfy HRE Rule 201(d)’s “necessary information”

requirement for facts that are generally known, a party need

only state that the fact should be noticed as a matter of common

knowledge: “[O]ne need not provide a ‘source’ for a generally

known fact.” 5     21B Charles Alan Wright, Arthur R. Miller &

Kenneth W. Graham, Jr., Federal Practice and Procedure § 5107.1

n.35 (2d ed. 2020); see also id. at § 5108.

             A fact is common knowledge if it “is so commonly known

in the community as to make it unprofitable to require proof,

and so certainly known as to make it indisputable among

reasonable people.”        2 Kenneth S. Broun et al., McCormick On

Evidence § 329 (Robert P. Mosteller ed., 8th ed. 2020) (footnote


      5      At a bare minimum, the request [for judicial notice] should
             specify precisely the adjudicative fact that the court should
             notice, state whether tha[t] fact can be noticed as a matter of
             common knowledge, and, if not, cite the court to some source of
             reasonably indisputable accuracy in which the noticed fact may be
             found.

21B Charles Alan Wright, Arthur R. Miller & Kenneth W. Graham, Jr., Federal
Practice and Procedure § 5107.1 (2d ed. 2020) (emphasis added) (footnotes
omitted).


                                       17
  ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




omitted).     In this analysis, courts look to whether the fact is

generally known to a “person of ordinary understanding and

observation.”     State v. Arena, 46 Haw. 315, 341, 379 P.2d 594,

609 (1963) (citation omitted); see also 2 Kenneth S. Broun, et

al., McCormick On Evidence § 329 (Robert P. Mosteller ed., 8th

ed. 2020) (“[T]he more reflective opinions speak in terms of

‘what well-informed persons generally know’ or ‘the knowledge

that every intelligent person has.’” (footnotes omitted)).

            A judge need not personally know or remember the fact

in question for it to be common knowledge; accordingly, the

court can refer to other sources to aid their analysis.              Pua v.

Hilo Tribune-Herald, Ltd., 31 Haw. 65, 70 (Haw. Terr. 1929); see

generally 21B Charles Alan Wright, Arthur R. Miller & Kenneth W.

Graham, Jr., Federal Practice and Procedure § 5105.1 (2d ed.

2020).    Thus, to some extent, whether a fact is “common

knowledge” depends on the ease with which it can be ascertained:

if the truth of a fact is apparent after only a cursory

examination, it is likely “common knowledge.”            See Arena, 46
Haw. at 343, 379 P.2d at 610 (“[A]s a matter of common

knowledge[,] a court may take judicial notice that under normal

conditions an automobile may be stopped within certain distance

limits.”).




                                      18
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




           A fact may also be common knowledge if it can be

derived “by a process of combining facts that are generally

known” using mathematics.       21B Charles Alan Wright, Arthur R.

Miller & Kenneth W. Graham, Jr., Federal Practice and Procedure

§ 5105 (2d ed. 2020) (discussing “combinatorial common

knowledge”).    Courts regularly use basic math to take judicial

notice of facts that might otherwise not be common knowledge.

E.g., People v. Bradley, 183 Cal. Rptr. 434, 437 n.6 (Cal. Ct.

App. 1982) (“We judicially notice the mathematical truth of a

12” x 12” opening having a 17” diagonal.”); Allen v. Indus.

Comm’n, 729 P.2d 15, 17 n.1 (Utah 1986) (“We take judicial

notice that liquid milk weighs about the same as liquid water or

approximately 8 ⅓ pounds per gallon.         Thus, four gallons of milk

weigh about 33 pounds without the containers and crate.”);

Miller v. Fed. Land Bank of Spokane, 587 F.2d 415, 422 (9th Cir.

1978) (holding that trial court must take judicial notice of a

reduction in mortgage debt because “[t]his is a matter of

mathematics, of which the court could and should have taken

judicial notice”).

           As relevant here, numerous courts have concluded that

the conversion of mph into feet per second is a matter of “mere

mathematical calculation” and have taken judicial notice of the




                                     19
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




conversion rate as a matter of common knowledge. 6            Davidian v.

Wendell, 37 So. 2d 570, 574 (Miss. 1948) (“[We] know as a matter

of mere mathematical calculation that at 30 miles per hour a car

travels 44 feet per second[.]”); see also Mallard v. Earl, 665
A.2d 287, 295 n.6 (Md. Ct. Spec. App. 1995) (“We observe that a

speed range of 35 to 40 miles per hour is equivalent to a range

of 51 to 58 feet per second.        To be sure, the testimony referred

to speeds only in miles per hour, not in feet per second.                 We

note, though, that the conversion can be easily calculated[.]”).

            The two jurisdictions to consider whether the

conversion of mph to feet per second must be judicially noticed,

Wisconsin and Texas, have concluded that judicial notice is

mandatory.     In Schmiedeck v. Gerard, the Wisconsin Supreme Court

held that a trial court abused its discretion 7 by refusing to

take judicial notice of the conversion from mph into feet per



      6     Many other courts have taken judicial notice of the conversion of
mph to feet per second without a source or analysis, implying that such
conversions are matters of common knowledge. E.g., Greyhound Corp. v.
Sparks, 283 F.2d 44, 48 (5th Cir. 1960) (noting that the car was traveling at
“a speed no less than 40 miles per hour (nearly 60 feet per second)”);
Eggleston v. Louisiana & A. Ry. Co., 192 So. 774, 780 (La. Ct. App. 1939)
(observing that “[t]he machine traveled 60 miles per hour or 88 feet per
second”); De Lay v. Ward, 262 S.W.2d 628, 635 (Mo. 1953) (“If defendant was
traveling at 10 miles per hour, he was moving at the rate of 14.66 feet per
second.”).

      7     Schmiedeck was decided before the rule of mandatory judicial
notice, Wis. Stat. § 902.01(4) (1974), was enacted, and therefore the court
used the abuse of discretion standard. But the 1974 Judicial Council
Committee’s Notes for Wis. Stat. § 902.01(4) suggest that judicial notice in
Schmiedeck was mandatory because the adjudicative facts were “indisputable.”


                                      20
   ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




second, saying “[t]his is not a complex computation.”               166
N.W.2d 136, 139–40 (Wis. 1969).          Notably, the court did not

require the plaintiff to provide the court with the applicable

equations, instead construing plaintiff’s request “that the

trial court take judicial notice that a vehicle traveling 20

miles per hour would be moving approximately 29 feet per second”

as a request “that the trial court take judicial notice of facts

necessary to convert miles per hour into feet per second[.]”
Id. at 138-39.

             The ICA cited Drake to support its conclusion that a

party needs to provide the court with the necessary equations

before it is required to take judicial notice.             In Drake, the

trial court refused to take judicial notice of how far a car

going 40 mph would travel in 3.6 seconds, telling the plaintiff,

“[t]hat takes testimony[.]” 757 S.W.2d at 910.      The Texas Court

of Appeals held to the contrary, explaining that “[o]nce the

number of minutes in an hour, seconds in a minute, and feet in a

mile are ascertained,[ 8] it is a matter of simple mathematical

computation to arrive at the number of feet traveled in a second

by an object traveling at a given rate per mile.” Id. at 911.

             The ICA presumably relied on the fact that the Drake


      8     The court noted that the number of feet in a mile is a matter of
general knowledge. Id. at 911.



                                       21
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




opinion shows the equations necessary to deduce how many feet

per second a car travels if it is going 40 and 50 mph and that

the Texas Court of Appeals emphasized that “[a] party seeking

mandatory judicial notice must supply the court with the

‘necessary information.’” Id.   However, contrary to the ICA’s

assumption, the plaintiff in Drake did not supply the trial

court with the distance/time calculations at the time the court

made its ruling — she filed them after trial in her bill of

exceptions. 9 Id. (“In her bill of exceptions, plaintiff supplied

the court with a sheet of typewritten computations[.]”); id. at

910 (quoting the transcript of the proceeding, in which the

plaintiff did not provide the court with the applicable

equations).

            This court previously recognized in an analogous

context that unit conversion may be a matter of common knowledge

if the values needed for the calculation are commonly known.

State v. Mattiello, 90 Hawai‘i 255, 262 n.9, 978 P.2d 693, 700

n.9 (1999).     In Mattiello, we held that to meet its burden, the

State needed to adduce evidence “regarding the conversion of

milliliters to fluid ounces” because “we expect that few among


      9     A party files a bill of exception with the trial court after
trial in order “to complain on appeal about a matter that would not otherwise
appear in the record.” Tex. R. App. P. 33.2 (1997). The bill must be filed
“no later than 30 days after the filing party’s notice of appeal is filed[.]”
Id.


                                       22
   ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




us could be expected independently to recall that there are

29.573 milliliters in a fluid ounce.” Id.    However, we also

noted that measurement conversion may be considered common

knowledge if the underlying numbers are commonly known, “such as

the conversion from avoirdupois[ 10] ounces to pounds.” Id.

              Here, as the courts in Wisconsin and Texas recognized,

all the facts involved in converting mph into feet per second —

5280 feet in a mile, 60 minutes in an hour, and 60 seconds in a

minute — are matters of common knowledge.              Schmiedeck, 166
N.W.2d at 139; Drake, 757 S.W.2d at 911.             Similarly, the math to

convert mph into feet per second is straightforward.                Because

this is a matter of general knowledge, Kwong did not need to

show the district court how to convert 60 mph into feet per

second, and the ICA erred in concluding the district court did

not have the necessary information to make judicial notice

mandatory.

              It appears that the district court declined to take

judicial notice of this conversion. 11           Nevertheless, the ICA


      10    The avoirdupois measurement system is the American customary
system for measuring weight, in which there are 16 ounces to a pound. An
avoirdupois ounce is distinguished from a fluid ounce and other forms of
measurement that also use the term “ounce.” Avoirdupois weight measurement
system, Encyclopedia Britannica, https://perma.cc/V8FP-EEVY.

      11    As the ICA recognized, it is not entirely clear that the district
court refused to take judicial notice. Nevertheless, when the transcript is
                                                            (continued . . .)



                                        23
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




correctly concluded that any error was harmless.             As discussed

below, the district court was entitled to believe Officer Wong’s

testimony about Kwong’s indicia of intoxication and her

performance on the SFSTs even if the officer’s estimates about

the parties’ speed and distance from the intersection were not

credible.     The court was also entitled to believe portions of

Officer Wong’s testimony even if other portions were not

credible.     See Dietz v. Consol. Oil & Gas, Inc., 643 F.2d 1088,

1094 n.2 (5th Cir. 1981) (explaining that even if the court

judicially noticed facts that undermined a witness’s testimony,



viewed in its entirety, it appears the district court did decline to do so.
After Kwong’s counsel asked the district court to take judicial notice that
“[i]f you’re going 60 miles per hour, you’re going 88 feet per second,” the
following exchange occurred:

            THE COURT: Yeah.   I -- I can’t take judicial notice of
            that.

            [COUNSEL]: Why?

            THE COURT: You -- you want an expert, you bring an expert.

            [COUNSEL]: It’s not an expert. It’s like 12 inches in a foot.
            Everybody knows it. It’s like the sun comes up in the morning
            from the east.

            THE COURT: Right, right.
            Keep -- continue. Continue.

            Kwong’s counsel then explained that, given this conversion, the
events described by Officer Wong were “physically impossible.” The district
court responded, “Okay. What else?” Thus, it appears that the court was
simply acknowledging the argument without actually adopting it.

            Likewise, in ruling on Kwong’s motion for judgment of acquittal,
the court stated, “Physics aside at this point, I don’t have any expert as
far as what’s going -- but that’s [Officer Wong’s] testimony.” In context,
the comment about not having “any expert” implies that the court thought
expert testimony was needed to take judicial notice.


                                      24
   ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




the court could not use those facts to draw the inference that

the witness was not credible, since the factfinder determines

credibility); see also Eastman, 81 Hawai‘i at 139, 913 P.2d at 65

(“An appellate court will not pass upon the trial judge's

decisions with respect to the credibility of witnesses and the

weight of the evidence, because this is the province of the

trial judge.”); State v. Jhun, 83 Hawai‘i 472, 483, 927 P.2d
1355, 1366 (1996) (“Witnesses may be inaccurate, contradictory,

and even untruthful in some portions of their testimony, and yet

be entirely credible in other portions of their testimony.”).

              Thus, while the ICA erred in not finding the

conversion from 30 mph to 44 feet per second proper for judicial

notice, we hold that the error was harmless.

      2.      The ICA Did Not Err in Declining to Take Judicial
              Notice of the Annotated Map Attached to Kwong’s
              Opening Brief

              Generally, “[t]here is no mandatory requirement for a

court of appeals to take judicial notice of any adjudicative

fact, but, if it so chooses, such court may do so.” 12              29 Am.

Jur. 2d Evidence § 37 (2021); see also Reina-Rodriguez v. United

States, 655 F.3d 1182, 1193 (9th Cir. 2011) (“[W]e rarely take



      12    As noted above, there may be an exception with respect to court
records in a related proceeding. Oahu Publications, 134 Hawai‘i at 20 n.3,
332 P.3d at 163 n.3 (noting that the ICA may have been required to take
judicial notice of court records involving the same parties).


                                        25
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




judicial notice of facts presented for the first time on

appeal[.]”).    However, appellate courts have discretion to take

judicial notice in the interests of justice: “Where the equity

of the situation dictates, we will use our discretion to take

judicial notice of matters of which courts may properly take

judicial notice but which are not part of the record on appeal.”

Eli v. State, 63 Haw. 474, 478, 630 P.2d 113, 116 (1981) (citing

McAulton v. Smart, 54 Haw. 488, 510 P.2d 93 (1973)) (taking

judicial notice of court files); see also Gao v. State, Dep’t of

Attorney Gen., 137 Hawai‘i 450, 459 n.6, 375 P.3d 229, 238 n.6

(2016) (taking judicial notice of publicly available manual

where appellant had been pro se until pro bono counsel was

appointed).

            That said, even if an appellate court were inclined to

take judicial notice, the facts to be noticed must be “commonly

known or easily verifiable.”       Cf. In re Thomas H. Gentry

Revocable Tr., 138 Hawai‘i 158, 171 n.8, 378 P.3d 874, 887 n.8

(2016) (taking judicial notice of a warranty deed which was “a

matter of public record and easily verifiable”).            In Moses, for

instance, this court declined to take juridical notice of the

contents of letters between parties “because such communications

differ from case to case” and are “subject to reasonable

dispute.”    102 Hawai‘i at 455, 77 P.3d at 946.         We reasoned that


                                     26
  ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




taking judicial notice of such case-specific adjudicative facts

in a criminal appeal was inappropriate because “[t]his court

cannot consider evidence outside the record[.]” Id.

            Here, the ICA correctly declined to take judicial

notice of Kwong’s annotations on the map.           Like the letters in

Moses, the annotations were case-specific, not information that

is “commonly known or easily verifiable.” Id.

            Moreover, Kwong’s annotations lacked foundation

because they were never established to be a fair and accurate

depiction of vehicles’ locations at the time Kwong changed

lanes.    See HRE Rule 901(a) (requiring that evidence be

authenticated “by evidence sufficient to support a finding that

the matter in question is what its proponent claims”).              For

example, Kwong’s annotations say that Officer Wong was in the

middle-left lane, which was marked as 11 feet wide, and that

Kwong drove from the right lane to the left lane, which was

marked at 12 feet wide.       No testimony at trial established the

widths of the relevant lanes; the map lacks a scale that could,

under some circumstances, allow the figures to be ascertained;

and Kwong has not shown where she obtained those measurements.

            Kwong argues that the State’s recitation of Officer

Wong’s testimony was a “judicial admission under H.R.E.

803(a)(1) that the vehicles [were] where Kwong placed them on



                                      27
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




her Google aerial photograph[.]”          We disagree.   Officer Wong

testified that Kwong’s lane change took place within 30 feet of

the intersection.     There is no way to verify, on the map Kwong

drew, that the vehicles were within 30 feet from the

intersection.    Similarly, Officer Wong testified that Kwong’s

abrupt lane change happened as a pickup truck started to make a

left turn.    Kwong drew the truck in the crosswalk, part-way

through its left turn, but that may not have been accurate.

Officer Wong did not state where the truck was located when

Kwong changed lanes — the truck may have been in the left-turn

lane still, or it may have been even farther into the

intersection.

           Finally, “the equity of the situation” does not

warrant taking judicial notice of the map.          Eli, 63 Haw. at 478,

630 P.2d at 116.     Kwong was represented by counsel below; she

could have introduced the map during trial and authenticated it

as an accurate depiction of Kwong’s lane change.            Further, as

previously discussed, the district court need not have credited

Officer Wong’s estimate of the vehicles’ distances from the

intersection to credit his other observations, including Kwong’s

indicia of intoxication and her performance on the SFSTs.

Accordingly, even if the ICA had taken judicial notice of the

map and annotations, it would not have changed the outcome of



                                     28
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




Kwong’s appeal.

              In sum, we hold that Kwong’s arguments that the

district court and the ICA erred by refusing to take judicial

notice are unavailing.

B.     The ICA Did Not Err in Declining to Question the District
       Court’s Credibility Determinations or in Affirming the
       District Court’s Denial of Kwong’s Motion for Judgment of
       Acquittal

              Kwong contends that the ICA “conflat[ed] the function

of the trial court in determining the facts where there is

conflicting evidence with the situation where there is no

conflict in the evidence.”          Because Officer Wong testified to

something that, according to Kwong, was “contrary to the laws of

physics,” she seems to assert the ICA should have found him not

credible. 13     We disagree.

              As the ICA recognized, during a bench trial, “[i]t is

for the trial judge as fact-finder to assess the credibility of

witnesses and to resolve all questions of facts; the judge may

accept or reject any witness’s testimony in whole or in part.”

State v. Monteil, 134 Hawai‘i 361, 368, 341 P.3d 567, 574 (2014)

(quoting Eastman, 81 Hawai‘i at 139, 913 P.2d at 65).               Contrary



      13    Kwong does not expressly say the ICA erred in declining to
question the district court’s credibility determinations, but she implies it:
“Officer Wong, who testified for the State uncontradicted to something that
is scientifically impossible because his testimony is contrary to the laws of
physics, is hardly a credible witness.”


                                        29
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




to Kwong’s assertion, even assuming Officer Wong’s testimony

about the distances and speeds of her lane change was physically

impossible, the court could have believed his remaining

testimony about her performance on the SFSTs.           Cf. State v. Su,

147 Hawai‘i 272, 285, 465 P.3d 719, 732 (2020) (holding that

testimony that does not make physical sense is not necessarily

probative of untruthfulness).        Kwong herself admitted she had

made a last-minute lane change into the far-left lane,

corroborating that aspect of Officer Wong’s testimony.

           Thus, we hold that the ICA did not err in declining to

question the district court’s credibility determinations or in

determining that the motion for judgment of acquittal was

properly denied.

                              V.   CONCLUSION

           For the reasons set forth in this opinion, we affirm

the ICA’s July 31, 2020 Judgment on Appeal.

Earle A. Partington and                   /s/ Mark E. Recktenwald
R. Patrick McPherson
for petitioner                            /s/ Paula A. Nakayama

Brian R. Vincent                          /s/ Sabrina S. McKenna
for respondent
                                          /s/ Michael D. Wilson

                                          /s/ Bert I. Ayabe




                                     30